Exhibit 10.19(b)

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDMENT NO. 1

This Amendment No. 1 is entered into as of August 13, 2008 (“Amendment Date”) by
and between ViewRay Incorporated, a Delaware corporation (“ViewRay”), and
Euromechanics Medical GmbH, a German corporation (“Euromechanics”) that is the
successor by merger to 3DLine GmbH, a German corporation (“3D Line”).

ViewRay and 3D Line entered into the certain Amended and Restated Joint
Development and Supply Agreement (“Agreement”) as of November 17, 2007 (the
“Effective Date”). 3D Line was merged into Euromechanics effective as of
August 13, 2008, in a transaction under which 3D Line, inter alia, assigned the
Agreement to Euromechanics.

Section 9.5 of the Agreement provides, inter alia, that any assignment of the
Agreement in connection with a merger requires that the party making the
assignment provide prior notice to the other party and that the assignee of the
Agreement confirm in writing to such other party that it will assume all
obligations imposed upon the assigning party under the Agreement.

Euromechanics and ViewRay wish to enter into this Amendment No. 1 effective as
of the Amendment Date. Capitalized terms used in this Amendment No. 1 and not
defined herein are used with the meanings ascribed to them in the Agreement.

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 1, the parties agree to amend the Agreement as follows:

1. Assignment. In accordance with Section 9.5 of the Agreement, Euromechanics
hereby expressly assumes all obligations imposed on 3D Line by the Agreement.
All references in the Agreement to 3D Line shall, from the Amendment Date be
deemed to be references to Euromechanics.

2. Ratification. Except to the extent expressly amended by this Amendment No. 1,
all of the terms, provisions and conditions of the Agreement are hereby ratified
and confirmed and shall remain in full force and effect. The term “Agreement”,
as used in the Agreement, shall henceforth be deemed to be a reference to the
Agreement as amended by this Amendment No. 1.

3. General. This Amendment No. 1 may be executed in counterparts, each of which
will be deemed an original with all such counterparts together constituting one
instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
on their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Amendment Date.



--------------------------------------------------------------------------------

VIEWRAY INCORPORATED     EUROMECHANICS MEDICAL GmbH By   /s/ Greg Ayers     By  
/s/ Roman Harmansa   Greg Ayers, Acting Chief Executive Officer     Roman
Harmansa, Chief Executive Officer  

Notice Address:

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village, OH 44146

Attn: CEO

Phone: [***]

Fax: [***]

   

Notice Address:

Euromechanics Medical GmbH

Schonbrunner Strasse 2,D-90592

Schwarzenbruck, Germany

Attn: CEO

Phone: [***]

Fax: [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.